To compel respondent to hear relator’s petition for the termination of the guardianship over his estate.
Granted October 12, 1892, without costs.
Relator had been adjudged incompetent, and filed his petition praying that the order might be set aside, on the ground that it was void for jurisdictional defects appearing upon the face of the proceedings; that he never was incompetent, and that the petition itself does not show a cause of incompetency.
Held, that mandamus would not lie to set aside the order because of the alleged jurisdictional defects, but that the writ is .a proper remedy to compel the court to proceed to a hearing and determination as to present competency. The petition was held sufficient for that purpose, and the writ was issued directing re-spondent to proceed to a hearing and determination as to the present competency of the relator, to have charge and control of his property.